Name: Council Decision 2006/486/CFSP of 11 July 2006 concerning the implementation of Joint Action 2005/557/CFSP on the European Union civilian-military supporting action to the African Union mission in the Darfur region of Sudan
 Type: Decision
 Subject Matter: defence;  Africa;  EU finance;  extra-European organisations;  international security;  European construction
 Date Published: 2007-03-16; 2006-07-13

 13.7.2006 EN Official Journal of the European Union L 192/30 COUNCIL DECISION 2006/486/CFSP of 11 July 2006 concerning the implementation of Joint Action 2005/557/CFSP on the European Union civilian-military supporting action to the African Union mission in the Darfur region of Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2005/557/CFSP (1) and in particular Article 8(1), second subparagraph thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union, Whereas: (1) On 21 November 2005 the Council adopted Decision 2005/806/CFSP implementing Joint Action 2005/557/CFSP on the European Union civilian-military supporting action to the African Union mission in the Darfur region of Sudan (2). (2) Pending transition of the African Union mission to a UN operation, the EU should continue its support, and the Council has, in accordance with Article 2 of Decision 2005/806/CFSP, decided to continue the European Union civilian-military supporting action to the African Union mission in the Darfur region of Sudan. (3) As concerns the civilian component the Council should consequently decide on the financing of the continuation of the supporting action. (4) The EU supporting action to the AMIS II will be conducted in the context of a situation which may deteriorate and could undermine the objectives of the CFSP as set out in Article 11 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The financial reference amount set out in Article 1(1) of Decision 2005/806/CFSP shall also cover expenditure for the period from 29 July until 31 October 2006. Article 2 The Council shall no later than 30 September 2006 evaluate whether the EU supporting action should be continued. Article 3 This Decision shall take effect on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 11 July 2006. For the Council The President E. HEINÃ LUOMA (1) OJ L 188, 20.7.2005, p. 46. (2) OJ L 303, 22.11.2005, p. 60.